                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 ALTON EARL INGRAM, Jr., MD,

         Plaintiff,                               Case No. 3:17-cv-01565

 v.                                               Judge Eli J. Richardson
                                                  Magistrate Judge Newbern
 TENNESSEE DEPARTMENT OF HEALTH,
 et al.,

         Defendants.


To:     The Honorable Eli J. Richardson, District Judge

                                REPORT AND RECOMMENDATION

        The Tennessee Board of Medical Examiners suspended pro se Plaintiff Dr. Alton Earl

Ingram, Jr.’s medical license in 2006 and denied his application to lift the suspension in November

2009. Ingram spent years trying to reinstate his license through administrative and state court

proceedings and was finally successful on July 18, 2017. In this federal action, Ingram claims that

two former Board members, Defendants Michael Zanolli and Subhi Ali; the Board’s former

medical director, Defendant Larry Arnold; and counsel for the Tennessee Department of Health,

Andrea Huddleston, violated his civil rights in numerous ways during those proceedings. The

defendants have filed a motion to dismiss. (Doc. No. 17.)

        For the reasons that follow, the Magistrate Judge RECOMMENDS that the motion to

dismiss be GRANTED. Ingram’s claims for declaratory relief and state law claims should be

DISMISSED for lack of jurisdiction, and Ingram’s Section 1983 claims should be DISMISSED

for failure to state a claim.
I.          Factual and Procedural Background

                A. Ingram’s Allegations

            The following facts are stated as Ingram pleaded them in his complaint, assumed to be true,

  and construed in his favor:

            In October 2006, the Board suspended Ingram’s Tennessee medical license after finding

  that an administrative law judge in Florida had suspended Ingram’s medical license in that state.

  (Doc. No. 1.) The Board’s order provided that, at the end of the three-year suspension, Ingram

  could move to reinstate his license by proving that “(1) he ha[d] obtained additional education or

  training in anesthesia for surgery and (2) he ha[d] maintained proficiency in the medical practice

     of plastic and reconstructive surgery.” (Id. at PageID# 4.) The second condition raised a red flag

     for Ingram, who was concerned that complying with it would entail violating “Tennessee Rule

     0880-2.12(d)(2).” 1 The rule states, in pertinent part,

            [i]t is the Board’s intent that the licensee not practice medicine at all during the
            period of suspension. If a licensee practices medicine in another state during the
            period of any ordered suspension, the length of time of practice in another state
            shall not be counted toward fulfilling the suspension ordered by the Board.

  (Id. (quoting Tenn. Comp. R. & Regs. 0880-02-.12).) Ingram voiced his concern to Alexa

 Whittemore, an attorney with the Tennessee Department of Health, who falsely told him that

 compliance with the order and the rule would not be a problem. (Id. at PageID# 4–5.) Ingram

 credited Whittemore’s assurance and did not challenge the order. (Id. at PageID# 5.)

            The Board’s order left Ingram with an active but suspended license that would expire in

 June 2008. (Id.) Ingram sought to renew his license online before it expired but was unable to do



  1
        Although Ingram does not identify it as such, this appears to be a subsection of the
  Tennessee Board of Medical Examiners Rules and Regulations Governing the Practice of
  Medicine Rule 0880-2.12, which addresses licensure discipline and civil penalties.



                                                        2
so. (Id.) Ingram raised the issue to the Board’s medical director, Dr. Larry Arnold, who falsely

informed Ingram that it was the Board’s “‘longstanding practice’ not to allow suspended licenses

to be renewed.” (Id.) Arnold also told Ingram that reinstatement of his license would be “a sure

thing” if he actualized his reinstatement plan and wrongly informed Ingram that there was “no

mechanism whereby the plan could be placed before the Board for prior approval . . . .” (Id. at

PageID# 6.) Ingram relied on Arnold’s statements and maintained proficiency in plastic surgery.

(Id.)

        In the fall of 2009, Ingram filed an application to reinstate his license. (Id.) The application

contained about 100 pages of supporting documents. (Id.) Ingram communicated regularly with

the Board’s staff about the application, who reviewed the documents and assured him that he had

complied with the relevant rules, that he had demonstrated compliance with the suspension order,

and that the Board would receive all his documents at its next meeting. (Id.)

        The Board considered Ingram’s application at its November 2009 meeting, during which

the Board’s staff stated that they had not provided the Board with Ingram’s supporting documents

in order to “save trees.” (Id. at PageID# 7.) Ingram asked the Board to postpone the hearing so that

it would have time to review his full application, but the Board declined. (Id.) During the meeting,

Board members Subhi Ali and Michael Zanolli violated its rules and “other statutory and

procedural requirements” by attempting to add new terms to the 2006 suspension order, despite

repeated warnings from the Board’s counsel that the Board was violating Ingram’s rights. (Id.) Ali

exhibited bias against Ingram during the hearing and voted against lifting the suspension on

Ingram’s license; Zanolli voted in Ingram’s favor. (Id. at PageID# 9, 11.) Ultimately, the Board

denied Ingram’s application and instructed him to work with Medical Director Arnold to develop

a new plan for reinstatement of his license. (Id. at PageID# 7–8.)




                                                   3
        Ingram attempted to do so. He spoke with Arnold at least ten times over the next six

months. (Id. at PageID# 8.) In one conversation, Ingram stated that he intended to appeal the

Board’s decision, if that was possible. (Id.) Arnold falsely responded that it was not, explaining

that the Board’s most recent set of instructions superseded the decision that Ingram wanted to

appeal. (Id.) Ingram believed Arnold and did not pursue an appeal. (Id.) Instead of helping Ingram

develop a reinstatement plan, Arnold advised Ingram to petition the Board for guidance about how

to proceed. (Id.)

        Ingram heeded that advice and the Board heard his petition in the summer of 2010. (Id.)

The Board refused to clarify its prior suspension order or otherwise indicate how Ingram could

reinstate his license. In that meeting, Board Member Ali again exhibited bias towards Ingram, but

did not recuse himself from the proceeding. (Id. at PageID# 9.) Eventually, Ali and Mitchell

Mutter, another Board member, took over the meeting and told Ingram “that he would receive ‘no

relief’ from the Board.” (Id.)

        Ingram filed an appeal in the Chancery Court of Davidson County, Tennessee. (Id.) In

2012, the chancery court found that Ingram’s failure to timely appeal the Board’s November 2009

denial of his application for reinstatement deprived it of subject-matter jurisdiction. (Id.) However,

the court noted that Ingram had presented compelling evidence that the Board had violated

Tennessee statutes and his right to due process and remanded to the Board “with strict

instructions.” (Id.)

        Ingram’s case quickly returned to the Chancery Court. After the initial remand, Ingram

filed a request for a hearing before the Board. (Id.) The Board did not set a hearing, and Ingram

again appealed. (Id.) Once served with Ingram’s appeal, the Office of the Attorney General of




                                                  4
Tennessee contacted Ingram, who agreed to dismiss his appeal in exchange for an administrative-

law-judge supervised hearing before the Board in the summer of 2012. (Id. at PageID# 9–10.)

       The Board scheduled the hearing for March 2013 instead. (Id. at PageID# 10.) Attorney

and Board employee Andrea Huddleston “repeatedly and falsely” told Ingram that it was

impossible for the Board to convene a contested case panel to conduct the hearing by the summer

of 2012. (Id.) When the Board eventually held the promised hearing, it was riddled with procedural

violations and misconduct. (Id.) Arnold offered “perjured testimony,” which Huddleston suborned.

(Id.) Ali admitted that he was biased against Ingram, but instead of following Tennessee law

requiring him “to make a statement for the record and to recuse himself from the proceedings,” he

“stayed in the hearing room, hand-picked [Zanolli] as his replacement in the hearing, and engaged

in a lengthy discussion with [Zanolli] off the record during which [Ali] repeatedly gestured at

[Ingram] . . . .” (Id. at PageID# 11.) Ingram believes that Ali made defamatory statements about

Ingram to Zanolli during that discussion and that Zanolli turned against Ingram to “curry favor”

with Ali, who held “a leadership position on the Board” that Zanolli wanted. (Id.) Overall, the

hearing lacked the required procedural safeguards. (Id.) For example, one of the three panelists

stated that he would not follow the applicable standard of proof, despite an instruction to do so

from the administrative law judge. (Id.) Huddleston also “instructed the Board members to end

their deliberations, in violation of the Tennessee rules of conduct for administrative hearings and

in violation of the Chancery Court’s remand order.” (Id. at PageID# 11–12.)

       Ingram again appealed to the Chancery Court. (Id. at PageID# 12.) The court found that

the Board “had acted arbitrarily and/or capriciously” and characterized Huddleston’s conduct as

“highly irregular and not sanctioned by the rules set out for administrative hearings.” (Id.) The

court also found that Huddleston had “improperly ‘interrupt[ed] the Board during its public




                                                5
deliberations’ and that her ‘continued participation in deliberations was highly inappropriate.’”

(Id. (alteration in original).) The court ordered the Board to lift the suspension of Ingram’s license

or “immediately reconvene” a contested case panel. (Id.)

        The Board did neither and instead revoked Ingram’s license. (Id.) Huddleston falsely told

Ingram, without explanation, that the Board could not immediately reconvene a contested case

panel. (Id.) Huddleston also “fraudulently entered into what she represented as ‘settlement’

discussions” with Ingram, even though she had no authority to do so. (Id. at PageID# 13.) In those

discussions, she “unilaterally imposed” new obstacles to the reinstatement of Ingram’s license and

repeatedly made false statements regarding the procedure for rescheduling a contested case

hearing. (Id.)

        Almost six months after the chancery court’s second order, Huddleston violated the

Board’s rules by handpicking the members of a contested case panel for a hearing. (Id.) During

the hearing, Huddleston did not call any witnesses and failed to present evidence that her proposed

order was realistic, which was a condition that the chancery court had imposed. (Id.) She also

knowingly made false statements to the Board, suborned the perjured testimony of Board staff

member Dr. Rene Saunders, and violated many other applicable ethical and procedural rules. (Id.

at PageID# 14.) Further, Huddleston knew that her proposed order contained false findings of fact

and that Ingram would not be able to meet its terms. (Id.) Board Member Zanolli also knew that

the order contained false findings of fact. (Id.) Nonetheless, on December 28, 2016, Zanolli and

the rest of the Board “rubber stamped” the proposed order. (Id.)

        Ingram did manage to eliminate some of the order’s inaccuracies. (Id.) Ingram highlighted

one of the errors to the Board and Zanolli instructed Huddleston to correct it. (Id.) However,

Huddleston proceeded to alter a “material . . . portion” of the order without notifying the Board or




                                                  6
Ingram. (Id.) Ingram noticed the alteration and successfully petitioned the Board to undo the

change. (Id.) Huddleston made another change that was not immediately noticed—she required

Ingram to submit evidence of his compliance with the order to the Board’s “medical director,” a

position that, at the time, did not exist. (Id. at PageID# 16.) The Board ultimately entered a

corrected final order, which allowed Ingram “to apply to receive the required fellowship training.”

(Id. at PageID# 14.) Within a month of the order, Ingram was accepted into a fellowship program

that met the Board’s requirements. (Id. at PageID# 15–16.)

        Ingram attempted to demonstrate compliance with the corrected order. However,

Huddleston and Zanolli “entered into an illegal agreement and conspiracy” to prevent Ingram from

doing so. (Id. at PageID# 15.) Huddleston and Zanolli instructed Ingram to submit documentation

of his compliance with the corrected order to Saunders, who had falsely represented that she was

the Board’s “medical director.” (Id.) When Saunders would not review Ingram’s documentation,

he asked Huddleston to clarify who would. (Id. at PageID# 15–16.) Even though Huddleston was

not the “medical director” of the Board, she responded that she would review Ingram’s documents.

(Id. at PageID# 16.) Ingram independently discovered that Maegan Carr Martin was the person

“whose title most closely approximated the nonexistent position of ‘medical director’ . . .” and

submitted his documents to her. (Id.) But Martin would not review Ingram’s documents either.

(Id.)

        Finally, on July 18, 2017, Ingram was able to demonstrate his compliance with the

corrected order. The Board’s members, with the exception of Zanolli, voted to ratify Ingram’s plan

to reenter the practice of medicine. (Id.) However, the Board’s meeting minutes do not reflect the

vote tally due to a change that Huddleston and Zanolli made to Board procedure as part of a

conspiracy against Ingram. (Id. at PageID# 16–17.) The last act in furtherance of that conspiracy




                                                7
was the Board’s submission to the National Practitioners’ Databank—at the request of Huddleston

and Zanolli—of a false summary of the Board’s action at the July 18, 2017 meeting. (Id.) The

summary defamed Ingram by stating that the Board had placed limitations on his medical license

that were not imposed. (Id.)

           B. Procedural History

       Ingram filed this action pro se on December 14, 2017, with an application to proceed in

forma pauperis. (Doc. Nos. 1–2.) His complaint names as defendants the Tennessee Department

of Health; the Board; Huddleston; Whittemore; Zanolli; Arnold; Ali; Saunders; Martin; the

Consumer Member of the Board (name unknown); and Mutter. (Doc. No. 1, PageID# 1–2.) Ingram

sues the individual defendants in their individual and official capacities. (Id.) The complaint

invokes the Court’s federal question jurisdiction and asserts the following claims:

   •   A 42 U.S.C. § 1983 claim for damages against all defendants for violation of his right

       to due process;

   •   A 42 U.S.C. § 1983 claim for damages against all defendants for “[d]eprivation of a

       property right under color of state law” and without due process (id. at PageID# 18);

   •   A state law fraud claim for damages against Huddleston, Saunders, Zanolli, Arnold,

       the Board and the Department;

   •   A state law civil conspiracy claim for damages against all defendants;

   •   A state law defamation claim for damages against Ali based on his statements to Zanolli

       during the 2013 hearing, and against the Board, Zanolli, Huddleston and the

       Department based on the submission of false information to the National Practitioners’

       Databank;

   •   A state law negligence claim for damages against the Board and the Department; and



                                                8
   •   A request for a declaration that that “Arnold committed perjury at the Board’s March

       2013 contested case panel and that Defendant Huddleston suborned this perjury” and

       that “Saunders committed perjury at the Board’s December 2016 contested case panel

       and that Defendant Huddleston suborned this perjury” (id. at PageID# 22–23).

Although Ingram’s complaint repeatedly requests “any . . . equitable relief to which he is entitled

under the constitutions of the United States and the State of Tennessee” (see, e.g., id. at

PageID# 22) and concludes with a request for “[i]njunctive relief as described above” (id. at

PageID# 23), the complaint does not ask for any specific injunctive relief.

       On February 6, 2018, the Court granted Ingram’s application to proceed in forma pauperis

(Doc. No. 6) and reviewed his complaint under 28 U.S.C. § 1915(e)(1) (Doc. No. 5). The Court

dismissed without prejudice Ingram’s claims against the Board, the Department, and the individual

defendants in their official capacities on sovereign immunity grounds. (Doc. No. 5, PageID# 44–

45.) The Court also dismissed all claims against Whittemore, Martin, and the unnamed Consumer

Board Member. (Id. at PageID# 48, 53.) Finally, the Court dismissed Ingram’s fraud claim against

Zanolli and his defamation claim against Ali. (Id. at PageID# 54.) After the Court’s initial review,

the following claims remain:

   •   A 42 U.S.C. § 1983 claim for damages against Huddleston, Zanolli, Arnold, Ali, and

       Saunders in their individual capacities for depriving Ingram of due process;

   •   A 42 U.S.C. § 1983 claim for damages against Huddleston, Zanolli, Arnold, Ali, and

       Saunders in their individual capacities for depriving Ingram of his constitutionally

       protected property interest in his medical license without due process;




                                                 9
    •   A state law fraud claim for damages against Arnold based on his false representations

        that (1) the Board did not allow renewal of suspended licenses and (2) it was impossible

        to appeal the Board’s November 2009 order;

    •   A state law fraud claim for damages against Saunders stemming from her false

        statement that she was the Board’s medical director;

    •   A state law fraud claim for damages against Huddleston based on (1) her allegedly false

        representations, on two different occasions, that it was procedurally impossible for the

        Board to immediately reconvene a panel for a contested hearing and (2) her fraudulent

        efforts to settle Ingram’s case;

    •   A state law libel claim for damages against Huddleston and Zanolli based on the

        submission to the National Practitioners’ Databank that falsely described the outcome

        of the July 2017 Board meeting;

    •   A state law civil conspiracy claim against Huddleston and Zanolli based on their

        agreement in early 2017 to impede reinstatement of Ingram’s license and against

        Arnold, Ali, and Saunders, for their acts in furtherance of that agreement; and

    •   Requests for declaratory relief against Huddleston, Arnold, and Saunders based on the

        alleged perjury during the March 2013 and December 2016 hearings.

        Ali, Arnold, Huddleston, Saunders, and Zanolli have filed a motion to dismiss for lack of

subject matter jurisdiction and for failure to state a claim under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) respectively. 2 (Doc. Nos. 17, 18.) Attached as exhibits to the motion are: (1)

the Board’s Second Corrected Final Order, dated February 17, 2017; Ingram’s Petition for Judicial


2
       “Without waiving the defense of insufficient service of process,” Arnold joins the motion
to dismiss. (Doc. No. 17, PageID# 83 n.1.)



                                                 10
Review in the Davidson County Chancery Court, dated February 27, 2017; and (3) a scheduling

order in the Chancery Court action. (Doc. Nos. 17-1–17-3.) The defendants argue that the Court

should decline to exercise jurisdiction over this action under the doctrine of Younger abstention

because “the factual allegations in the [Chancery Court p]etition pertain to the same allegations in

the present case and relate to the same claims of improper actions by the Board . . . .” (Doc. No.

18, PageID# 112.) Alternatively, they argue that dismissal is warranted under Rule 12(b)(6)

because they are entitled to quasi-judicial or prosecutorial immunity and state-officer immunity

from Ingram’s claims and many of his claims are barred by the statute of limitations. See Leech v.

DeWeese, 689 F.3d 538, 541 (6th Cir. 2012) (treating judicial immunity as a non-jurisdictional

defense under Rule 12(b)(6)). The defendants also ask the Court to decline to exercise

supplemental jurisdiction over Ingram’s state claims if it finds that Ingram’s federal claims should

be dismissed.

       On July 18, 2018, Ingram filed a response in opposition in which he argues that it would

be inappropriate for the Court to abstain from exercising jurisdiction over this action and that

neither immunity nor the statute of limitations acts as a bar to his claims. (Doc. No. 22.) To the

extent that the Court finds that his claims as pleaded should be dismissed, he asks for leave to

amend the complaint. Ingram also filed a request for judicial notice in which he asks the Court to

consider the Chancery Court’s July 6, 2016 memorandum and final order and “page 989” of the

technical record of his Chancery Court case, both of which, he argues, “establish the existence of

numerous factual inaccuracies in the pending . . . [m]otion to [d]ismiss . . . .” (Doc. No. 23, PageID#

155.) The defendants filed a reply in support of their motion to dismiss that reasserts their argument

that they are entitled to quasi-judicial immunity. (Doc. No. 26.)




                                                  11
             On February 28, 2019, the Court ordered the parties to submit supplemental briefs to

      address its finding that the Chancery Court had entered a memorandum and final order resolving

      Ingram’s petition on September 17, 2018. (Doc. No. 28.) Both Ingram and the defendants

      responded that the conclusion of the state court proceeding has no effect on their respective

   positions. (Doc. Nos. 29–30.)

II.          Legal Standard

             A.     Dismissal Under Rule 12(b)(1)

             As “courts of limited jurisdiction[,]” federal courts possess “only that power authorized by

   Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

  A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges a court’s

  constitutional or statutory power to hear the case before it. See Fed. R. Civ. P. 12(b)(1); Tallon v.

  Lloyd & McDaniel, 497 F. Supp. 2d 847, 851 (W.D. Ky. 2007) (“A district court should dismiss a

  case for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) when that court lacks the

  statutory or constitutional power to adjudicate a case.”). Rule 12(b)(1) motions may present a facial

  or a factual attack on the court’s jurisdiction. A facial attack looks to the allegations of the

  complaint alone and argues that, even if they are true, the court lacks subject matter jurisdiction.

  Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). A factual

  attack is based on evidence outside the complaint and requires the court to weigh that evidence to

  determine whether it has jurisdiction. Id. In reviewing a factual attack, “a trial court has wide

  discretion to allow affidavits, documents, and even a limited evidentiary hearing to resolve

  disputed jurisdictional facts.” Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir.

  1990). The plaintiff bears the burden of proving that jurisdiction exists against either type of

  challenge. Rogers v. Stratton Indus., Inc., 798 F.2d 913, 915 (6th Cir. 1986); Mooneyham v.

  Equifax Info. Servs., LLC, 99 F. Supp. 3d 720, 722 (W.D. Ky. 2015).


                                                     12
                   B. Dismissal Under 12(b)(6)

              In deciding a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

   can be granted, the court views the plaintiff’s allegations in the light most favorable to him and

   accepts all well-pleaded factual allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

   Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

   claim . . . .” Fed. R. Civ. P. 8(a)(2). However, that statement must allege sufficient facts to show

   that the claims are “plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

              “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

   than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting

   Twombly, 550 U.S. at 557). To meet it, Ingram must plead more than “labels and conclusions,” “a

   formulaic recitation of the elements of a cause of action,” or “‘naked assertions’ devoid of ‘further

   factual enhancement.’” Id. (alteration omitted) (quoting Twombly, 550 U.S. at 555, 557). “A claim

   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.” Id. Finally, “[a]

   document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint, however inartfully

   pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.’”

       Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Because Ingram is proceeding in forma pauperis, the Court has an obligation to sua sponte dismiss

       any claim that could not survive a motion to dismiss. 28 U.S.C. § 1915(e)(2)(B)(ii).

III.          Analysis

              A.      Younger Abstention

              Because “disposition of a Rule 12(b)(6) motion on the merits is ‘moot if [the] court lacks

       subject matter jurisdiction[,]’” the threshold question is whether, as the defendants argue, the Court




                                                        13
should decline to exercise jurisdiction over this action under the doctrine of Younger abstention. 3

Hogan v. Nw. Airlines, Inc., No. 11-cv-14888, 2013 WL 607852, at *5 (E.D. Mich. Feb. 19, 2013)

(quoting Moir v. Greater Cleveland Reg’l Transit Auth., 895 F.2d 266, 269 (6th Cir.1990)). The

Younger doctrine is an exception to the general rule that federal courts must “decide cases within

the scope of federal jurisdiction.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013).

Ingram’s claims for declaratory relief in this action implicate Younger concerns with regard to the

Chancery Court proceedings such that this Court’s abstention from deciding those claims is

appropriate.

       In Younger v. Harris, the Supreme Court held that, absent “special circumstances,” federal

courts must decline to exercise jurisdiction when granting the plaintiff relief would entail enjoining

a pending state criminal prosecution of the plaintiff. 401 U.S. 37, 41 (1971). That holding flowed

from the general principle that courts of equity should refrain from enjoining a criminal

prosecution when the federal plaintiff “‘has an adequate remedy at law and will not suffer

irreparabl[e] injury if denied equitable relief.’” Sprint Commc’ns, Inc., 571 U.S. at 77 (quoting

Younger, 401 U.S. at 43–44)). Such equitable restraint prevents courts from encroaching on the

role of the jury, avoids duplicative judicial proceedings and sanctions, and demonstrates a “‘respect

for state functions’” that is appropriate in our federal system of government. Id. (quoting Younger,

401 U.S. at 44); see also Herrera v. City of Palmdale, --- F.3d ---, 2019 WL 1271152, at *4 (9th

Cir. Mar. 20, 2019) (explaining that the two main sources of the abstention doctrine are “‘the




3
        Although the defendants label their Younger abstention argument a facial challenge, that
argument relies on documents other than Ingram’s complaint and is therefore better construed as
a factual attack on this Court’s jurisdiction. See Pappas v. Twp. of Galloway, 565 F. Supp. 2d 581,
586 (D.N.J. 2008) (treating a Younger abstention argument as a factual attack).



                                                 14
constraints of equity jurisdiction and the concern for comity in our federal system’” (quoting

Gilbertson v. Albright, 381 F.3d 965, 970 (9th Cir. 2004))).

        Although Younger abstention has now extended far beyond its original context,

“[a]bstention is not in order simply because a pending state-court proceeding involves the same

subject matter” as a federal action. Sprint Commc’ns, Inc., 571 U.S. at 72. The purpose of the

doctrine is to prevent “federal intervention in state judicial processes.” Habich v. City of Dearborn,

331 F.3d 524, 531 (6th Cir. 2003) (quoting Moore v. Sims, 442 U.S. 415, 423 (1979)). The Supreme

Court has identified only three “exceptional” categories of state proceedings that trigger Younger

concerns: (1) state criminal prosecutions; (2) “particular state civil proceedings that are akin to

criminal prosecutions[;]” and (3) civil proceedings “that implicate a State’s interest in enforcing

the orders and judgments of its courts.” Sprint Commc’ns, Inc., 571 U.S. at 72–73 (citations

omitted); Xcaliber Int’l, Ltd. v. Gerregano, 290 F. Supp. 3d 747, 752 (M.D. Tenn. 2018). Once

the Court has determined that a case falls into one of these three categories, the Court must

“analyze the case ‘using a three-factor test laid out in Middlesex County Ethics Committee v.

Garden State Bar Association, 457 U.S. 423 (1982).’” Aaron v. O’Connor, 914 F.3d 1010, 1018

(6th Cir. 2019) (quoting Doe v. Univ. of Ky., 860 F.3d 365, 369 (6th Cir. 2017)). Under that test,

abstention is appropriate if: “‘(1) state proceedings are currently pending; (2) the proceedings

involve an important state interest; and (3) the state proceedings will provide the federal plaintiff

with an adequate opportunity to raise his constitutional claims . . . .” Id. (quoting Doe, 860 F.3d at

369).

        Although the defendants fail to specify which triggering category they believe Ingram’s

state proceedings implicate—and thereby wrongly imply that abstention is appropriate simply

because Ingram has a related proceeding in state court—the state actions regarding Ingram’s




                                                 15
medical license are most easily identified as state civil proceedings that are akin to a criminal

prosecution. Sprint Commc’ns, Inc., 571 U.S. at 79 (quoting Huffman v. Pursue, Ltd., 420 U.S.

592, 604 (1975)). An action of this type is often initiated by a “state actor” to “sanction the federal

plaintiff . . . for some wrongful act.” Id. “Investigations are commonly involved, often culminating

in the filing of a formal complaint or charges.” Id. at 79–80.

       Like a state-initiated disciplinary proceeding against an attorney for violating state ethics

rules, see id. at 79 (citing Middlesex Cty. Ethics Comm. v. Garden State Bar Assoc’n, 457 U.S.

423, 433–34 (1982)), the civil enforcement action against Ingram is “‘akin to a criminal

prosecution’ in ‘important respects,’” id. (quoting Huffman, 420 U.S. at 604). According to

Ingram’s petition, the Division of Health-Related Boards of the Tennessee Department of Health—

a “state actor,” id.—initiated a disciplinary action against him (Doc. No. 17-2, PageID# 96). The

proceeding began on April 12, 2006 with “a Notice of Charges and Memorandum for Assessment

of Civil Penalties” and culminated in a contested hearing before the Board on September 27, 2006.

(Id.) The Board suspended Ingram’s license on October 19, 2006. (Id.) Even though Ingram’s

petition for judicial review is not itself an enforcement proceeding brought by the State of

Tennessee, the Supreme Court has assumed without deciding “that an administrative adjudication

and the subsequent state court’s review of it count as a ‘unitary process’ for Younger purposes.”

Sprint Commc’ns, Inc., 571 U.S. at 78 (citing New Orleans Pub. Serv., Inc. v. Council of City of

New Orleans, 491 U.S. 350, 369 (1989) (NOPSI)).

       Having found Younger concerns to be triggered by Ingram’s state proceedings, the Court

must next assess whether those proceedings are currently pending, involve an important state

interest, and will provide Ingram an adequate opportunity to raise constitutional claims. Aaron,

914 F.3d at 1018. If the state proceeding was pending on the date the federal action was filed, it




                                                  16
will be considered pending until state appellate remedies are exhausted. See Loch v. Watkins, 337

F.3d 574, 578–79 (6th Cir. 2003) (“[A]ll of the evils at which Younger is directed would inhere in

federal intervention prior to completion of state appellate proceedings, just as surely as they would

if such intervention occurred at or before trial.” (alteration in original) (quoting Huffman, 420 U.S.

at 608)). Ingram filed his petition in Chancery Court on February 23, 2017, more than nine months

before he filed the complaint in this action. Although the Chancery Court issued a final order

dismissing Ingram’s petition on September 17, 2018, Ingram has not appealed that order and thus

has not exhausted his available state appellate remedies. See Tenn. Code Ann. § 4-5-323(a)

(explaining that “[a]n aggrieved party may obtain a review of any final judgment of the chancery

court under this chapter by appeal to the court of appeals of Tennessee”). The fact of the Chancery

Court’s order, therefore, did not terminate all Younger concerns.

       Ingram’s petition for judicial review also involves a “vital state interest.” Watts v. Burkhart,

854 F.2d 839, 846 (6th Cir. 1988). In Watts v. Burkhart, the Sixth Circuit addressed a disciplinary

proceeding brought by the Board to suspend the plaintiff’s medical license. 854 F.2d at 846. In

analyzing that proceeding under the second Middlesex factor, the Watts court emphasized

Tennessee’s “vital . . . interest in controlling the professional conduct of state-licensed physicians.”

Id. at 847–48. The court noted that Tennessee courts have consistently upheld the constitutionality

of statutes regulating medicine and physicians and that the Tennessee Supreme Court has

“specifically upheld the state’s ability to license physicians and regulate their practice as a valid

exercise of the state’s police power.” Id. at 847. The court also noted that its holding was consistent

with the Supreme Court’s recognition in Middlesex that states have an important interest in

regulating the conduct of attorneys. Id. (citing Middlesex, 457 U.S. at 434–35). Because Ingram’s




                                                  17
petition sought reinstatement of his license, it implicates Tennessee’s important interest in

regulating the practice of medicine. Ingram makes no argument to the contrary.

        Finally, the state proceedings offered Ingram an adequate opportunity to raise his

constitutional claims. Under Tennessee Code Annotated § 4-5-322(h)(1), the Chancery Court can

reverse or modify a decision of the Board that is “[i]n violation of constitutional or statutory

provisions[.]” Tenn. Code Ann. § 4-5-322(h)(1)). Ingram’s petition invoked that statute and asked

the Chancery Court to find “that the decisions of the Board at its November 2009, June 2010,

March 2013, and December 2016 meetings were made in violation of constitutional or statutory

provisions . . . and were unsupported by evidence that is both substantial and material in the light

of the entire record . . . .” (Doc. No. 17-2, PageID# 102.) Ingram argues, however, that he did not

have an adequate opportunity to raise his constitutional claims in Chancery Court because he

cannot “call witnesses, . . . introduce any evidence outside the administrative record compiled in

part by [] Huddleston, and does not have the right to a jury trial” in that forum. (Doc. No. 22,

PageID# 147.) Ingram also argues that “[n]o current Defendant in this action is even named in the

state court appeal.” (Id.)

        Those arguments are unavailing. As the defendants point out, the Sixth Circuit in Watts

held that judicial review of a decision of the Board under Tennessee Code Ann. § 4-5-322 provides

“a full and fair opportunity to litigate . . . constitutional claims . . . .” Watts, 854 F.2d at 847–48.

Ingram provides no argument or authority to the contrary and thus has not met his burden to

“show[] that state procedural law barred presentation of [his] constitutional claims.” Nimer v.

Litchfield Twp. Bd. of Trs., 707 F.3d 699, 701 (6th Cir. 2013).

        The three Middlesex factors are met here and abstention is appropriate unless an exception

“such as bad faith, harassment, or flagrant unconstitutionality” applies. Am. Family Prepaid Legal




                                                  18
Corp. v. Columbus Bar Ass’n, 498 F.3d 328, 335 (6th Cir. 2007) (quoting Squire v. Coughlan, 469

F.3d 551, 555 (6th Cir. 2006)). Ingram does not argue any such exception here. Instead, he states

that he does not ask this Court to overturn the Board’s or the Chancery Court’s decisions, implying

that this action is “collateral” to the state proceedings and therefore does not implicate Younger

concerns. Am. Family Prepaid Legal Corp., 498 F.3d at 336 (quoting Habich, 331 F.3d at 531). A

federal issue is collateral if its resolution would in no way interfere with the state proceeding, and

therefore abstention is inappropriate. Habich, 331 F.3d at 532 (quoting NOPSI, 491 U.S. at 361);

see Alexander v. Rosen, 804 F.3d 1203, 1207 (6th Cir. 2015) (finding abstention inappropriate

where the plaintiff raised “federal questions that [did] not entangle [the court] in the merits of the

state child support proceedings . . . .”).

        None of the federal issues that Ingram has raised in this action is collateral to those in the

state proceedings. To the contrary, Ingram requests a declaration that “Arnold committed perjury

at the Board’s March 2013 contested case panel;” “Saunders committed perjury at the Board’s

December 2016 contested case panel;” and that, in each instance, Huddleston suborned the perjury.

(Doc. No. 1, PageID# 22–23). Moreover, the extent to which the March 2013 and December 2016

hearings “were based on errors that affected the merits of the Board’s decision” is directly at issue

in Ingram’s petition. (Doc. No. 17-1, PageID# 101.) Finally, Ingram’s due process claims in this

action overlap with his petition’s claim that the Board’s actions at the November 2009, June 2010,

March 2013, and December 2016 meetings “were made in violation of constitutional . . .

provisions[.]” (Doc. No. 17-1, PageID# 101.)

        The nature of the Younger abstention required depends on the nature of Ingram’s claims.

“This is because the United States Supreme Court has held that ‘[u]nder [its] precedents, federal

courts have the power to dismiss or remand cases based on abstention principles only where the




                                                 19
relief being sought is equitable or otherwise discretionary.’” Nimer, 707 F.3d at 702 (emphasis

and first alteration in original) (quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 731

(1996)). Where a plaintiff seeks legal relief in the form of damages, the most a federal court can

do is stay those claims until the state proceeding concludes. See id.; Deakins v. Monaghan, 484

U.S. 193, 202 (1988) (“[T]he District Court has no discretion to dismiss rather than to stay claims

for monetary relief that cannot be redressed in the state proceeding.”).

       Ingram’s claims for declaratory relief should be dismissed without prejudice because he

did not exhaust his state appellate remedies before seeking relief in this Court. See Huffman, 420

U.S. at 608; NOPSI, 491 U.S. at 369 (“[A] party may not procure federal intervention by

terminating the state judicial process prematurely—forgoing the state appeal to attack the trial

court’s judgment in federal court.”); Tindall v. Wayne Cty. Friend of Court, 269 F.3d 533, 540

(6th Cir. 2001) (“Where there exists the possibility of raising and correcting constitutional claims

in state courts, the principles of federalism and comity expressed in Younger require that a criminal

defendant must first exhaust his state appellate remedies before seeking relief in the District

Court.” (emphasis omitted) (quoting Ballard v. Stanton, 833 F.2d 593, 594 (6th Cir. 1987))); Hayse

v. Wethington, 110 F.3d 18, 21 (6th Cir. 1997) (explaining that Huffman requires a plaintiffs “to

‘exhaust’ state proceedings that they have already brought . . .”); Alexander v. Morgan, 353 F.

Supp. 3d 622, 628 (W.D. Ky. 2018) (finding abstention appropriate where the plaintiff received

an adverse decision in state court that he did not appeal). Although defendants have requested

dismissal of all of Ingram’s claims on Younger abstention grounds, Ingram’s damages claims may

only be stayed until the state court proceedings conclude. See Watts, 854 F.2d at 849. Because

Ingram has no further appellate avenues available to him, the proceedings in state court have




                                                 20
concluded for purposes of this inquiry. 4 The Court will therefore address the defendants’ motion

to dismiss Ingram’s claims for damages under Rule 12(b)(6).

       B.      Ingram’s Section 1983 Claims

       The Court must next determine whether Ingram’s remaining federal claims under 42 U.S.C.

§ 1983 for violations of his procedural and substantive due process rights are viable. 5 For the

reasons provided below, they are not.

               1.      Procedural Due Process

       The Due Process Clause of the Fourteenth Amendment prohibits states from depriving any

person of “‘life, liberty, or property, without due process of law.’” Daily Servs., LLC v. Valentino,


4
        The court in Major Tours, Inc. v. Colorel, raised the possibility that, under Huffman, a state
court proceeding has not concluded for this purpose until the plaintiff exhausts his state appellate
remedies. 720 F. Supp. 2d 587, 599 (D.N.J. 2010) (citing Huffman, 420 U.S. at 610). When
exhaustion is no longer available, however, the courts face the prospect of an “infinite stay.” Id. at
601. Such a stay is, in effect, a dismissal, and would conflict with precedent that prohibits federal
courts from dismissing a damages claim under Younger when that claim cannot be raised in the
parallel state proceeding. See id. at 600; see also Deakins, 484 U.S. at 202. A finding that state
claims are stayed indefinitely on this reasoning is therefore “untenable.” Major Tours, Inc., 720 F.
Supp. 2d at 601.
5
        The Court’s screening order referenced the possibility that Ingram had stated a conspiracy
claim under 42 U.S.C. § 1985(3). (Doc. No. 5.) Although the defendants do not argue that Ingram
has failed to plead the elements of a § 1985 claim, the Court has an independent obligation, under
28 U.S.C. § 1915(e)(2)(B)(ii), to determine whether that is the case. To state a claim under 42
U.S.C. § 1985, Ingram must allege the existence of: “(1) a conspiracy; (2) for the purpose of
depriving, either directly or indirectly, any person or class of persons of the equal protection of the
laws, or of equal privileges or immunities of the laws; (3) an act in furtherance of the conspiracy;
(4) whereby a person is either injured in his person or property or deprived of any right or privilege
of a citizen of the United States.” Webb v. United States, 789 F.3d 647, 671–72 (6th Cir. 2015)
(quoting Vakilian v. Shaw, 335 F.3d 509, 518–19 (6th Cir. 2003)). The Supreme Court has
interpreted § 1985’s “language requiring intent to deprive of equal protection, or equal privileges
and immunities” as requiring that “racial, or . . . otherwise class-based, invidiously discriminatory
animus” motivate the conspiracy. Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); Webb, 789
F.3d at 672. Ingram does not allege that race or class-based animus drove Huddleston and Zanolli’s
conspiracy to thwart reinstatement of his license; he has failed to state a § 1985(3) claim against
them and any other co-conspirators. See Brooks v. Carlson, No. 17-10398, 2017 WL 1091259, at
*3 (E.D. Mich. Mar. 23, 2017).



                                                  21
756 F.3d 893, 904 (6th Cir. 2014) (quoting U.S. Const. amend XIV, § 1). A procedural due process

claim under 42 U.S.C. § 1983 focuses on the fairness of the procedure used to effect any such

deprivation. Id. (quoting EJS Props., LLC v. City of Toledo, 698 F.3d 845, 855 (6th Cir.2012)). To

state a procedural due process claim, Ingram must allege that: “(1) [he] had a life, liberty, or

property interest protected by the Due Process Clause; (2) [he] was deprived of this protected

interest; and (3) the state did not afford [him] adequate procedural rights.” Id. (citing Women’s

Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.2006)).

       Ingram has satisfied the first two elements. The Sixth Circuit has held that a medical license

is a protected property interest, see Watts, 854 F.2d at 842 (explaining that “state regulation of

occupations through a licensing process gives rise to protected property interests”), and Ingram

has alleged that he was deprived of that interest as long as the suspension of his license remained

in effect. Whether Ingram has satisfied the third factor depends on the nature of his claim.

       The Sixth Circuit has recognized two primary categories of procedural due process claims:

“‘those involving a direct challenge to an established state procedure’ and ‘those challenging

random and unauthorized acts.’” Daily Servs., LLC, 756 F.3d at 907 (citation omitted). In general,

an established state procedure is adequate if notice and an opportunity to be heard precede

deprivation of a protected property interest. Id. at 904. When a random and unauthorized act causes

the procedural deprivation, however, “‘postdeprivation tort remedies are all the process that is due,

simply because they are the only remedies the State could be expected to provide’; ‘no matter how

significant the private interest at stake and the risk of its erroneous deprivation, the State cannot

be required constitutionally to do the impossible by providing predeprivation process.’” Id. at 905

(quoting Zinermon v. Burch, 494 U.S. 113, 128–29 (1990)). In such a case, the plaintiff must plead




                                                 22
that available postdeprivation remedies are inadequate to state a procedural due process claim. See

id. at 910.

        Because Ingram has not pleaded anything with respect to the adequacy of Tennessee’s

remedies for redressing his alleged harm, he fails to state a procedural due process claim against

the defendants. See Gibbs v. Hopkins, 10 F.3d 373, 378 (1993) (explaining that, “in a § 1983 case

‘claiming the deprivation of a property . . . interest without procedural due process of law, the

plaintiff must plead and prove that state remedies for redressing the wrong are inadequate’”

(quoting Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir. 1983)). Ingram has not alleged that

Tennessee’s established procedures governing the Board’s conduct failed to afford him notice and

an opportunity to be heard; to the contrary, his complaint is rife with references to Board meetings

and hearings concerning the status of his medical license. 6 See Jefferson v. Jefferson Cty. Pub.

Sch. Sys., 360 F.3d 585, 587 (6th Cir. 2004) (noting that plaintiff conceded that she received

adequate predeprivation process where she received notice of the charges against her and had an

opportunity to respond both orally and in writing). Instead, Ingram’s claim is based on defendants’

intentional and repeated violations of the rules governing the Board and administrative hearings.

        Ingram therefore must allege that Tennessee’s post-deprivation remedies for defendants’

conduct are inadequate. See Jefferson, 360 F.3d at 588. Not only has Ingram failed to make such

allegations, his allegations affirmatively show that he repeatedly sought review of the Board’s

conduct in Chancery Court under Tennessee Code Annotated section 4-5-322(b)(1)(A), which

ultimately led to reinstatement of his license. It therefore appears that Tennessee law afforded him


6
        Ingram’s only reference to a lack of predeprivation process is his claim that, “[a]t some
time subsequent to the Board’s June 2010 and March 2013 meetings,” the defendants revoked his
license “with no notice whatsoever . . .” (Doc. No. 1, PageID# 18). That does not amount to a
challenge to Tennessee’s established procedure, however, because Ingram alleges that the
revocation without notice violated “the rules of the Board . . . .” (Id.)



                                                23
at least one adequate remedy for the conduct at issue in this lawsuit. Without any allegations that

this remedy was inadequate, Ingram’s claim must fail.

               2.      Substantive Due Process

       The substantive component of the Fourteenth Amendment’s Due Process Clause

establishes that certain state governmental deprivations of “‘life, liberty or property are subject to

limitations regardless of the adequacy of the procedures employed.’” Range v. Douglas, 763 F.3d

573, 588 (6th Cir. 2014) (quoting Pearson v. City of Grand Blanc, 961 F.2d 1211, 1216 (6th Cir.

1992)). Substantive due process protects “a narrow class of interests, including those enumerated

in the Constitution, those so rooted in the traditions of the people as to be ranked fundamental, and

the interest in freedom from government actions that ‘shock the conscience.’” Id. (quoting Bell v.

Ohio State Univ., 351 F.3d 240, 249–50 (6th Cir. 2003)). It also protects against “‘arbitrary and

capricious’ governmental actions, which is another formulation of the right to be free from

conscience-shocking actions.” Id. (quoting Bowers v. City of Flint, 325 F.3d 758, 763 (6th Cir.

2003). Substantive-due-process claims therefore fall into two categories: “‘(1) deprivations of a

particular constitutional guarantee; and (2) actions that shock the conscience.’” Doe v. Miami

Univ., 882 F.3d 579, 597–98 (6th Cir. 2018) (quoting Valot v. Se. Local Sch. Dist. Bd. of Educ.,

107 F.3d 1220, 1228 (6th Cir. 1997)).

       Ingram’s claim falls in the first category. He alleges that the defendants’ “refusal to lift the

suspension of [his] medical license and their revocation of [his] medical license . . .” deprived him

of a protected property interest. (Doc. No. 1, PageID# 18.) Even if Ingram’s medical license falls

into the “narrow of class of interests” that substantive due process protects, compare Gallo v. U.S.

Dist. Court For Dist. of Arizona, 349 F.3d 1169, 1179 (9th Cir. 2003) (concluding that a

professional license is an entitlement subject to substantive due process protection), with Sharma

v. Johnston, No. 10-21560-Civ, 2010 WL 5579885, at *13 n.15 (S.D. Fla. Dec. 13, 2010)


                                                 24
(suggesting that deprivation of a state-defined property right, like a medical license, cannot amount

to a substantive due process violation), he has failed to state a substantive due process claim against

any of the defendants.

       First, there is a serious question as to whether any of the defendants, acting only in their

individual capacities, could have caused the harm that Ingram alleges. The Board member

defendants—Ali and Zanolli—could only have taken action with respect to Ingram’s license in

their official capacities as voting members of the Board. Even then, only a full Board vote—not

Ali’s or Zanolli’s votes alone—could deprive Ingram of his property interest in his medical license.

It is even harder to imagine how any of the non-Board-member defendants could have caused

Ingram’s alleged injury, given that they could not vote on the status of his license.

       Further, as the defendants argue, the bulk of Ingram’s Section 1983 claims are time-barred.

The statute of limitations is an affirmative defense, and Ingram does not have to plead that a claim

is timely to satisfy Rule 8(a). See Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012).

“For this reason, a motion under Rule 12(b)(6), which considers only the allegations in the

complaint, is generally an inappropriate vehicle for dismissing a claim based upon the statute of

limitations.” Id. However, when the allegations in a complaint “affirmatively show that [a] claim

is time-barred[,]” the claim may be dismissed on the pleadings. Id. (citing Jones v. Bock, 549 U.S.

199, 215 (2007)).

       State law statutes of limitations for personal injury torts govern Section 1983 claims. City

of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 124 (2005); Eidson v. Tenn. Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007). In Tennessee, actions for “injuries to the person” must

be filed within one year after the cause of action accrues. Tenn. Code Ann. § 28-3-104(a)(1)(A);

Howell v. Farris, 655 F. App’x 349, 351 (6th Cir. 2016). Federal law governs the question of when




                                                  25
the cause of action accrues—i.e., when Tennessee’s one-year statute of limitations begins to run.

Wallace v. Kato, 549 U.S. 384, 388 (2007); Howell, 655 F. App’x at 351. “Because an action

generally accrues ‘when the plaintiff knows or has reason to know that the act providing the basis

of his or her injury has occurred,’” courts must identify the “‘event that should have alerted the

typical lay person to protect his or her rights.’” D’Ambrosio v. Marino, 747 F.3d 378, 384 (6th Cir.

2014) (quoting Cooey v. Strickland, 479 F.3d 412, 416 (6th Cir. 2007)). A substantive due process

claim accrues when the deprivation of property is “fully effectuated.” Kuhnle Bros., Inc. v. Cty. of

Geauga, 103 F.3d 516, 521 (6th Cir. 1997).

       Ingram’s substantive due process claims based on the refusal to lift the suspension of his

medical license accrued at the end of the Board’s November 2009 meeting. During that meeting,

the Board, which then included Ali and Zanolli, ignored warnings from its own counsel that it was

violating Ingram’s rights and ultimately denied Ingram’s application to reinstate his license. The

deprivation of Ingram’s property interest in reinstatement of his license was “fully effectuated” at

that time, at which point Ingram knew of the injury that forms the basis of his claims. Kuhnle

Bros., Inc., 103 F.3d at 521. November 2009 is just over eight years before Ingram filed this action

and well outside the relevant one-year limitations period. Ingram’s substantive due process claims

against the Board member defendants are therefore time-barred.

       Even if the Court were to assume that Ingram could assert claims against Arnold and

Huddleston for their refusal to lift the suspension of his license—which seems nonsensical given

their lack of involvement in the November 2009 meeting and their non-Board-member status—

those claims would also be time-barred. Arnold’s last act relevant to this proceeding was his

allegedly perjured testimony during the Board’s March 2013 hearing, which is outside the

limitations period. Although Huddleston’s involvement was more extensive, any claim against her




                                                26
accrued no later than June 2016, when the Chancery Court issued its order reprimanding the Board

and Huddleston for their conduct during the March 2013 hearing. 7 In addition to finding the

Board’s conduct during that hearing arbitrary and capricious, the court “specifically cited

[Huddleston’s] unethical behavior as ‘highly irregular and not sanctioned by the rules set out for

administrative hearings.” (Doc. No. 1, PageID# 12.) The court also characterized Huddleston’s

participation in the Board’s deliberations as “highly inappropriate.” (Id.) June 2016 is also outside

the limitations period and therefore any claim against Huddleston is time-barred.

       Ingram offers several arguments to support the timeliness of his claims, none of which has

merit. First, Ingram invokes Tennessee’s discovery rule, which applies to torts and provides that

“the cause of action accrues and the statute of limitations begins to run when the injury occurs or

is discovered, or when in the exercise of reasonable care and diligence, it should have been

discovered.” Potts v. Celotex Corp., 796 S.W.2d 678, 680 (Tenn. 1990). Applying that rule, Ingram

argues that he was not aware of the nature of the defendants’ harm until the December 2016

hearing. Ingram is wrong to argue that Tennessee law is relevant to determine when his Section

1983 claims accrued; federal law governs that inquiry and the operative question here is when the

refusal to lift the suspension of his license was fully effectuated. Regardless, Ingram’s claim that

he was not aware that he had been harmed until December 2016 is unpersuasive; Ingram’s

complaint affirmatively shows that he knew as early as November 2009 that the Board had denied

reinstatement of his medical license in violation of its own rules.




7
       It is not clear from Ingram’s complaint exactly when the Chancery Court issued this order.
However, Ingram states that, “almost six months” after it issued, Huddleston sought to reconvene
the contested case panel. (Doc. No. 1, PageID# 13.) The panel met at some time in December
2016, and therefore the latest the order could have issued is June 2016.



                                                 27
       Ingram also invokes Tennessee’s single-injury rule and continuing tort doctrine. Ingram

argues that “[a]ll damages which can by any possibility arise from a single tort form an indivisible

cause of action,” (Doc. No. 22, PageID# 153 (citing Potts, 796 S.W.2d 678)), and that the damages

associated with suspension of his license were ongoing until July 2017, when his license was

reinstated (id. at PageID# 152–52). Therefore, Ingram concludes that his claims did not accrue

until July 2017.

       Again, Tennessee law is irrelevant here. However, the federal continuing violation doctrine

is a close analog to Ingram’s continuing tort argument and the Court will address it in a liberal

construction of Ingram’s pro se arguments. See Eidson, 510 F.3d at 635. The test for establishing

a continuing violation has three elements:

       First, the defendant’s wrongful conduct must continue after the precipitating event
       that began the pattern.... Second, injury to the plaintiff must continue to accrue after
       that event. Finally, further injury to the plaintiff[ ] must have been avoidable if the
       defendants had at any time ceased their wrongful conduct.

Id. (quoting Tolbert v. State of Ohio Dep’t of Transp., 172 F.3d 934, 940 (6th Cir.1999)). If those

elements are met and the wrongful conduct continues into the statute of limitations period, the

claim may be considered timely.

       Here, Ingram alleges that Huddleston and Zanolli’s conduct continued into the limitations

period and that Saunders’s conduct began within it. At some point between June and December

28, 2016, Huddleston allegedly entered into unauthorized settlement discussions with Ingram in

which she attempted to unilaterally impose new conditions on the reinstatement of his license.

Huddleston then arranged for a contested case panel, but handpicked the members in violation of

Board rules. During the hearing, Saunders falsely stated that she was the Board’s medical director

and Huddleston violated numerous procedural rules, ultimately submitting a proposed final order

that contained false findings of fact and more than one condition that would be impossible for



                                                 28
Ingram to fulfill. After Ingram petitioned the Board to correct one of those errors in early 2017,

Huddleston made another change to the order without notifying the Board. Ingram again

successfully petitioned the Board to correct the order. Finally, Huddleston and Zanolli conspired

at some point between December 2016 and May 2017 to place further barriers to the reinstatement

of Ingram’s license: they instructed Ingram to submit documentation of compliance with the

December 28, 2016 order to Saunders, who refused to follow the Board’s order after receiving that

documentation. 8 Huddleston then violated the Board’s order by stating that she would review

Ingram’s documentation. Finally, at the Board’s July 18, 2017 meeting, Zanolli voted against

reinstatement of Ingram’s license and Saunders made undescribed dishonest statements.

       “[A] continuing violation is occasioned by continual unlawful acts, not continual ill effects

from an original violation.” Eidson, 510 F.3d at 635 (quoting Tolbert, 172 F.3d at 940) (alteration

in original). The Court’s first question, therefore, is whether Ingram has alleged a continuing due

process violation that falls in the limitations period. He has not. In neither the “settlement”

negotiations preceding the December hearing, nor in the hearing itself, was there an opportunity

for Huddleston, Zanolli, or Saunders to unlawfully refuse to lift the suspension of Ingram’s license.

As Ingram alleges, only the Board could reinstate his license, which it voted to do on July 18,

2017, despite these defendants’ alleged efforts to the contrary. Because Ingram has not alleged that

a substantive due process violation occurred within the twelve-month period preceding the filing

of his complaint, the continuing violation doctrine cannot make his claims timely. 9



8
       Ingram does not allege what Saunders did to disobey the Board’s order.
9
       Ingram does not characterize his substantive due process claim as challenging conscience-
shocking actions.




                                                 29
       Further, although Ingram claims that his damages continued to accrue until his license was

reinstated in July 2017, such damages are continued “ill effects” of the original decision to deny

reinstatement of his license; they are not new injures. Eidson, 510 F.3d at 635. To the extent that

Ingram argues that each unsuccessful effort to reinstate his license between November 2009 and

July 2017 amounted to a fresh injury that regenerated the accrual date of his claims, that argument

also fails. See Carter v. Slatery, No. 3:17-cv-01118, 2018 WL 4254631, at *7 (M.D. Tenn. Sept.

6, 2018) (finding that a plaintiff asserting a due process challenge to the lawfulness of his

conviction could not “restart the accrual date for [ ] § 1983 statute of limitations purposes each

time he files a new motion or petition in the hope of obtaining a different result”); Robinson v.

Purkey, 326 F.R.D. 105, 148 (M.D. Tenn. 2018) (concluding a plaintiff could not restart accrual

of her procedural due process claims “simply by obtaining a letter from the defendant confirming

its position that no . . . hearing is due”). Such a theory of accrual would defeat the purpose of

having a statute of limitations. See Carter, 2018 WL 4254631, at *7.

       Finally, despite Ingram’s contrary argument, it would be inappropriate for the Court to

equitably toll his time-barred claim. The Sixth Circuit has assumed, without deciding, that

equitable tolling applies to § 1983 claims. See Broom v. Strickland, 579 F.3d 553, 557 (6th Cir.

2009). In general, equitable tolling is available “when a litigant’s failure to meet a legally-

mandated deadline unavoidably arose from circumstances beyond that litigant’s control.” Zappone

v. United States, 870 F.3d 551, 556 (6th Cir. 2017) (quoting Jackson v. United States, 751 F.3d

712, 718 (6th Cir. 2014)). It is Ingram’s burden to establish entitlement to equitable tolling and he

has not done so here. See Jackson, 751 F.3d at 718–19. Ingram claims that equitable tolling must

be applied because he feared the Board would retaliate against him if he filed this action at an

earlier date. That argument is directly at odds with Ingram’s repeated and apparently unconstrained




                                                 30
appeals to the Chancery Court to challenge the Board’s actions. Equitable tolling on this basis is

not appropriate.

       Ingram’s claims based on the Board’s refusal to lift the suspension of his license are

therefore without merit and untimely. That leaves only Ingram’s allegation that the Board violated

his substantive due process rights when it revoked his license at some point after March 2013. But

Ingram’s allegation of that harm is too tenuous to state a claim against the defendants who remain

in this action. The Court dismissed all claims against the Board based on sovereign immunity.

Ingram has alleged only that the Board revoked his license and, in the absence of any specific

reference to the actions of the individual defendants, Ingram fails to state a claim against them.

           C. Supplemental Jurisdiction

       28 U.S.C. § 1367 provides a district court discretion to decline to exercise supplemental

jurisdiction over state law claims when it “has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3). In exercising that discretion, courts “consider and weigh

several factors, including the ‘values of judicial economy, convenience, fairness, and comity.’”

Gamel v. City of Cincinnati, 625 F.3d 949, 951–52 (6th Cir. 2010) (quoting Carnegie–Mellon

Univ. v. Cohill, 484 U.S. 343, 350 (1988)). When all federal claims have been dismissed before

trial, these factors usually weigh in favor of dismissing the state law claims. Id. (citing Musson

Theatrical, Inc. v. Fed. Express Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996)).

       This case is no exception. The only claims over which this Court has original jurisdiction

are Ingram’s federal claims, which are now subject to dismissal. That leaves Ingram’s state law

claims for fraud, libel, and civil conspiracy, which are better pursued in state court. The value of

comity weighs especially heavily in this analysis. Ingram’s claims all arose within the context of

Tennessee’s effort to exercise its police power to protect public health by regulating the practice

of medicine. Although the Court has an obligation to adjudicate issues of federal law that arise


                                                 31
      within that context, a Tennessee court is the more appropriate forum for Ingram’s remaining state

      law claims. See Thomas v. Tex. State Bd. of Med. Examiners, 22 F.3d 1093 (5th Cir. 1994)

      (unpublished table decision) (emphasizing “‘the limited role of federal courts in reviewing

      decisions which are made by an agency of the state exercising its police powers as mandated by

      the Constitution,”—in that case, the Texas State Board of Medical Examiners) (quoting Ramirez

      v. Ahn, 843 F.2d 864, 869 (5th Cir. 1988)). Further, because this action is still at its earliest stage,

      the Court has not yet spent significant resources adjudicating it. Gamel, 625 F.3d at 952. The

      relevant factors weigh in favor of declining supplemental jurisdiction over Ingram’s state law

      claims.

                Although Ingram requests that the Court retain jurisdiction over his state law claims based

      on diversity jurisdiction, his complaint is inadequate to establish that the amount in controversy

      exceeds $75,000.00 and that the parties are diverse. 28 U.S.C. § 1332(a)(1). Ingram states that he

      is a citizen of California, but he does not plead the citizenship of any of the individual defendants

      and his complaint does not estimate the damages associated with his state law claims. (Doc. No.

      1, PageID# 2–3, 17–23.) He therefore has failed to meet his burden of establishing the elements of

      diversity jurisdiction. With no other basis for retaining jurisdiction, the state law claims are

      appropriately dismissed from this Court.

IV.             Recommendation

                For the foregoing reasons, the Magistrate Judge RECOMMENDS that the defendants’

   motion to dismiss (Doc. No. 17) be GRANTED. Ingram’s claims for declaratory relief and his

      state law claims should be DISMISSED WITHOUT PREJUDICE for lack of jurisdiction and

      Ingram’s Section 1983 claims should be DISMISSED for failure to state a claim.




                                                        32
        Any party has fourteen days after being served with this report and recommendation to file

specific written objections. Failure to file specific objections within fourteen days of receipt of this

report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

who opposes any objections that are filed may file a response within fourteen days after being

served with the objections. Fed. R. Civ. P. 72(b)(2).

        Entered this 29th day of March, 2019.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                                  33
